Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 1of9. PagelD #: 81

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
UNITED STATES OF AMERICA )
) CASE NO. 1:19CR00106
)
Plaintiff, )
) JUDGE: DONALD C.
) NUGENT
VS. )
)
MALIK ABDUL AZIZ )
)
)
Defendant. ) MOTION TO SUPPRESS
) (EVIDENTIARY HEARING
) AND FRANKS HEARING
) REQUESTED)

Now comes the defendant, Malik Abdul Aziz, by and through his undersigned
counsel, Rodger A. Pelagalli Co., L.P.A., and hereby respectfully requests this Honorable
Court to suppress the physical evidence seized because of the State’s unconstitutional search
of Defendant at 7710 Lawn from W76. All evidence derived from the illegal search must be
suppressed as “fruit of the poisonous tree,” including but not limited to the illegal search of
defendant’s person and any evidence that was obtained as a result of that search. See, Wong
Sun v. United States, 371 U.S. 484-488 (1963). The reasons for this request are more fully

 

set forth in the attached Memorandum in Support, which is hereby incorporated by reference.
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 2 of 9. PagelD #: 82

Respectfully Submitted,

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
Rodger A. Pelagalli Co., L.P.A.
6659 Pearl Road, Ste. 401
Parma Heights, OH 44130
(440) 845-3030

(440) 845-3428 (F ax)

RAPesq@aol.com

Attorney for Defendant
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 3 of 9. PagelD #: 83

MEMORANDUM IN SUPPORT
I. PROCEDURAL BACKGROUND

Defendant, Malik Abdul Aziz, was arrested on or about December 27, 2018. The
defendant was arrested for carrying a concealed weapon, having weapons while under
disability and carrying a concealed weapon among other charges. In the present case, he

faces once charge of a felon in possession.

Il. FACTUAL BACKGROUND

On December 27, 2018, P.O. Thompson #880 was monitoring the area of 7712/7714
Lawn with his partner (Thompson report). The officer allegedly observed a Toyota traveling
west on Lawn from W76(id). The car allegedly had its high beams on and upon running the
plate, the owner did not show to have a valid driver’s license (id). The officer then pulled
behind the car as it was stopped in front of 7710 Lawn and activated their lights (id). The
defendant was eventually arrested for obstructing official business, drug paraphernalia, drug

abuse, and gun confiscation (id).

i. LAW & ARGUMENT

The Fourth Amendment guarantees “the right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const.
Amend. IV. Under the Fourth Amendment, “no warrants shall issue, but upon probable
Cause, supported by oath or affirmation, and particularly describing the place to be searched,
and the persons or things to be seized.” “So, long as the magistrate had a substantial basis

for concluding that search would uncover evidence of wrongdoing, the Fourth Amendment

3

 
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 4 of 9. PagelD #: 84

requires no more.” J/linois v. Gates, 462 U.S. 213, 236, 103 S. Ct. 2317, 76 L.E2.2d 527
(1983) (quoting Jones v. United States, 362 U.S. 257, 271, 80 S.Ct. 725, 4 L.Ed.2d 697
(1960)). In order to conclude that an affidavit establishes probable cause, the issuing Judge
must find that “given all the circumstances set forth in the affidavit...there is a fair

probability that contraband or evidence of a crime will be found in a particular place.” Jd.
At 238, 103 S. Ct. 2317.

To meet the nexus requirement of probable Cause, “the circumstances must indicate why
evidence of illegal activity will be found in a particular place.” United States vy. Carpenter,
360 F.3d 591, 594 (6" Cir, 2004) (en banc). “A state search warrant being challenged in a
federal court must be judged by federal constitutional standards,” Elkins v. United States,
364 U.S. 206, 80 S.Ct. 1437, 4 L.Ed.2d 1669 (1960); United States y. MeManus, 719 F.2d
1395 (6™ Cir. 1983). The review is limited to the four corners of the application and affidavit.
Spinelli v. United States, 393 U.S. 410, 413 n. 3, 89S. Ct. 584, 587 n. 3, 21 L.Ed.2d (637
(1969). The determination of probable cause should be “based upon a common-sense reading
of the entire affidavit.” Spinelli, 393 U.S. at 415, 89 S.Ct. at 588. Any evidence which is the
product of the illegal search must be suppressed, and any subsequent evidence obtained as a
result of such illegality should be Suppressed, to wit: fruits obtained from a poisonous tree.
See, Wong Sun vy. United States, 371 U.S. 471, 83 S.Ct. 407 (1963).

The officers did not have probable cause or reasonable Suspicion to stop the
defendant. A reviewing court must first determine whether a search or seizure within the
meaning of the Fourth Amendment occurred. “In determining whether a particular encounter
constitutes a ‘seizure,’ and thus implicates the Fourth Amendment, the question is whether,
in view of all the circumstances surrounding the encounter, a reasonable person would
believe he or she was ‘not free to leave,” or ‘not free to decline the officers' requests or
otherwise to terminate the encounter.’ ” State v. Westover, 2014-Ohio-195 9, 10 N.E.3d 211
(10th Dist.), quoting United States v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 64

4
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 5 of 9. PagelD #: 85

L.Ed.2d 497 (1980) and Florida v. Bostick, 501 U.S. 429, 439, 111 S.Ct. 2382, 115 L.Ed.2d
389 (1991), Accordingly, a police stop of a motor vehicle and the resulting detention of its
occupants has been held to be a seizure under the Fourth Amendment. Prouse at 653, 99
S.Ct. 1391, citing United States vy. Martinez—Fuerte, 428 U.S. 543, 556-558, 96 S.Ct. 3074,
3082-3083, 49 L.Ed.2d 1116 (1976); United States v. Brignoni—Ponce, 422 U.S. 873, 878,
95 S.Ct. 2574, 2578, 45 L.Ed.2d 607 (1975). State v. McDonald 2017-Ohio-9250, 19, 102
N.E.3d 635, 639d

Under the Fourth Amendment, law enforcement can conduct two types of
constitutionally permissible traffic stops: (1) investigatory traffic stops and (2) traffic stops
based on probable cause. State v. Andrews, 57 Ohio St.3d 86, 565 N.E.2d 127] (1991); State
v. Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204. For an investigatory traffic
stop to be valid, law enforcement must have a reasonable and articulable suspicion, under
the totality of the circumstances, that a crime has been or is being committed. State v.
Shaffer, 2013-Ohio-358 1, 4 N.E.3d 400, ¥ 18 (3d Dist.), quoting State y. Bobo, 37 Ohio
St.3d 177, 178, 524 N.E.2d 489 (1988), quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S.Ct.
1868, 20 L.Ed.2d 889 (1968). For the second type of traffic stop, law enforcement must have
probable cause. “Probable cause ‘means less than evidence which would justify
condemnation,’ so that only the ‘probability, and not a prima facie showing of criminal
activity is the standard of probable cause.’ ” State v. Duvernay, 2017-Ohio-421 9, 92 N.E.3d
262, J 27 (3d Dist.), quoting State v. Gonzales, 3d Dist. Seneca Nos. 13-13-31 and 13-13-
32, 2014-Ohio-557, 2014 WL 636805, 4 18. “This Court has previously recognized that
probable cause for a traffic stop is provided when an officer had probable cause to believe
that a traffic violation has occurred or was occurring.” State vy. Blandin, 3d Dist. Allen No.
1-06-107, 2007-Ohio-6418, 2007 WL 4225492, 7 43, citing State v. Phillips, 3rd Dist. No.
8-04-25, 2006-Ohio-6338, 2006 WL 3477003, at {| 18 (rev'd on other grounds by State v.
Mays, 119 Ohio St.3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, §. Random or pretextual
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 6 of 9. PagelD #: 86

are not permissible under the F ourth Amendment. State v. Chatton, 11 Ohio St.3d 59, 61,
463 N.E.2d 1237, 1239 (1984) (holding a random stop without reasonable Suspicion is
impermissible to “to check the validity of the operator's driver's license and the vehicle's
registration.”), citing Prouse, supra. If the officer does make a traffic stop with the required
level of objective justifi cation, the stop is not unreasonable under the Fourth Amendment to
the United States Constitution even if the officer had some ulterior motive for making the
stop, such as a suspicion that the violator was engaging in more nefarious criminal activity.
Dayton v. Erickson, 76 Ohio St.3d 3, 11, 665 N.E.2d 1091 (1996). State v. McDonald, 2017-
Ohio-9250, J 10-12, 102 N.E.3d 635, 639-40.

In the McDonald case, Patrolman Brett Bethel (“Bethel”) was preparing to go on his
patrol when a detective reported to him that McDonald was suspected of transporting
narcotics. Bethel was familiar with McDonald and had cited him in the past for driving while
his license was suspended. The officers who had been on the afternoon patrol shift also told
Bethel that McDonald had been spotted driving around town earlier that day in his regular
vehicle. In response to this information, Bethel had dispatch check McDonald's driving
status in the Law Enforcement Automated Data System (“LEADS”). Bethel consequently
discovered that McDonald did not have a valid license at that time. Later, during his shift,
Bethel was parked in a lot by the side of the road. In between 11:30 and 11:45 p.m., Bethel
saw McDonald drive past him ina blue sedan. Tr. 14, 15. McDonald was the sole occupant
of the vehicle. Bethel testified that he was able to identify McDonald without difficulty
because he had encountered McDonald “numerous times throughout his career in Fostoria,
specifically “McDonald driving that specific vehicle.” McDonald also wore “distinctive
eyeglasses,” which Bethel could see from his vantage point on the side of the road. Knowing
that McDonald did not have a valid driver's license, Bethel decided to initiate a stop of
McDonald's vehicle. As the result of this stop, McDonald was found to be in possession of

contraband and was arrested. State v. McDonald, 2017-Ohio-925 0, I 2-3, 102 N.E.3d 635,
637-38.
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 7 of 9. PagelD #: 87

In the McDonald case, it was found that the motion to suppress should be denied
because the LEADS run was for valid law enforcement purposes, the, the license check was
not random, and the stop was not pre-textual. State y. McDonald, 201 7-Ohio-9250, § 15,
102 N.E.3d 635, 64]. However, the current case is different, because the arresting officer
did not know who the defendant was nor had prior dealings with Aziz as in the McDonald
case. In McDonald, the officer had actual knowledge that the defendant did not have a
driver’s license. In the current case, the officer only knew that the owner of the vehicle did
not have a driver’s license. He had no constructive knowledge that the actual driver was not
allowed to drive. Furthermore, the LEADS check was random. Although the officer would
argue that the LEADS check was valid because the vehicle was suspicious, there was nothin g
Suspicious about the vehicle. It is not illegal to have high beams on. ORC 4513.15(A)(1)
States: “whenever a motor vehicle js being operated on a roadway or shoulder adjacent
thereto during the times specified in section 4513.03 of the Revised Code, the driver shal]
use a distribution of light, or composite beam, directed high enough and of sufficient
intensity to reveal persons, vehicles, and substantial objects at a safe distance in advance of
the vehicle, subject to the following requirements: whenever the driver of a vehicle
approaches an oncoming vehicle, such driver shall use a distribution of light, or composite

beam, so aimed that the glaring rays are not projected into the eyes of the oncoming driver.”

The officer did not mention in his report that the “glary rays projected into his eyes.”
He did not complain one bit about the light. Normally, a police report for pulling over a
vehicle for high lights would state that the lights “blinded the officer.” Having high beams
on towards opposite traffic is only illegal if the high beams cause the oncoming driver to
have difficulty seeing the road. Therefore, the officer did not have a reason to turn around a
follow the vehicle. The Court in Prouse was unconvinced that the incremental contribution
to highway safety of the random spot check justifies the practice under the Fourth.
Delaware v. Prouse, 440 U.S. 648, 659, 99 § Cr 1391, 1399, 59 L. Ed 2d 660 (1979).

7
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 8 of 9. PagelD #: 88

Therefore, the license check was random. The officer did not have probable cause that a
crime had been committed. The officer did not even have reasonable suspicion. The only
suspicion mentioned in the report was the high beams. The high beams were not a problem
for the officer’s vision, so he had no reason to run the plates which is a random check. The
random check only showed that the owner did not have a valid license. This does not create
probable cause that the current driver of the vehicle was driving without a license. The

officer had no valid reason to stop the defendant.

IV. CONCLUSION

Based on the foregoing facts, evidence, law, and exhibits, the Cleveland officers did
not have authority to stop the defendant. The officer had no prior knowledge of who the
defendant was. The defendant’s only alleged crime was driving with his high beams on. The
officer did not state that the hi gh beams were “blinding him.” Therefore, the officer had no
reason to run LEADS. This is a random check to see if the driver complies to drive a motor
vehicle which is not allowed under the fourth amendment. Finally, even if the officer saw
that the owner of the vehicle did not have a driver’s license, he still did not know if the owner
was driving. The officer did not know the defendant and had no knowledge that the
defendant was driving. As a result, the defendant respectfully requests that this Court issue
an order suppressing evidence in this case derived from the illegal search of the defendant.
In the alternative, there are clearly contested issues of fact in this case bearing on the validity

of the search which warrant an evidentiary Franks hearing.
Case: 1:19-cr-00106-DCN Doc #: 24 Filed: 07/11/19 9 of 9. PagelID #: 89

Respectfully Submitted,

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
Rodger A. Pelagalli Co., L.P.A.
6659 Pearl Road, Ste. 401
Parma Heights, OH 44130
(440) 845-3030

(440) 845-3428 (Fax)

RAPesq@aol.com

Attorney for Defendant

CERTIFICATE OF SERVICE
I hereby certify that on the 11" day of July 2019 a copy of the foregoing was filed
electronically. Notice of filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.

Respectfully Submitted,

/s/ rodger a. pelagalli

Rodger A. Pelagalli (0034530)
Rodger A. Pelagalli Co., L.P.A.
6659 Pearl Road, Ste. 401
Parma Heights, OH 44130
(440) 845-3030

(440) 845-3428 (Fax)

RAPesq@aol.com

Attorney for Defendant

 
